I agree with the rule of law announced in the majority opinion that after written demand upon the proper officers and refusal, failure or neglect of said officers to institute or diligently prosecute proper proceedings at law or in equity, a resident taxpayer can maintain, under section 8591 C. O. S. 1921 [O. S. 1931, sec. 5965], every action which the proper officers could maintain to recover any property unlawfully transferred or any money misappropriated or for the penalty provided for by said section and section 8590; but I dissent from that portion of the opinion overruling in part former decisions of this court and from the holding that it is proper for a resident taxpayer to join an action against such officers and the sureties on their official bond based upon the failure of such officers to honestly and faithfully discharge their official duties in accordance with the terms and conditions of such bonds with an action to recover the penalty provided for in said section, for the reason that the causes of action so united do not all belong to one of the classes designated in section 266, C. O. S. 1921 [O. S. 1931, sec. 199], and do not affect all the parties to the action. The action to recover for breach of official duty affects the respective officers and the sureties on their official bonds, but the action for a penalty does not affect the sureties.
I am of the further opinion that as to the action against the officers and their sureties for the failure of said officers to faithfully discharge their official duties it is governed by the five-year statute of limitations, and not by the special statute of limitations relative to an action for penalty prescribed by section 8591.
I concur in the conclusion that the petition was sufficient in its allegations to state a cause of action against the county officers named and their sureties.